Russell, C. J.
The determination of the constitutionality’ of acts of the General Assembly is a matter exclusively for the Supreme Court, and the only question presented by this record depended for its solution upon the constitutionality of certain sections of the act of the General Assembly relating to the city court of Ashburn (Acts 1906, p. 150). For this reason this court certified the questions involved to the Supreme Court; and it appearing, from the answers to the certified questions, that the act in question is not, for any of the reasons assigned by the plaintiff in error, unconstitutional (141 Ga. 58, 80 S. E. 306), the trial judge did not err in entering the judgment at the appearance term, since the action was upon an unconditional contract and there was no answer under oath. Judgment affirmed.